NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



ANTHONY MILLER, SR.,                         )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D16-5375
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed August 22, 2018.

Appeal from the Circuit Court for Sarasota
County; Debra Johnes Riva, Judge.

Anthony Miller, Sr., pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.


              Affirmed.


LaROSE, C.J., and BLACK and SALARIO, JJ., Concur.